Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 1 of 10 PageID #: 2883



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                          NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

       DEFENDANT RETZLAFF’S RESPONSE IN OPPOSITION TO VAN DYKE’S
           “EMERGENCY” MOTION FOR A PRELIMINARY INJUNCTION

          Defendant Thomas Retzlaff files his opposition to Van Dyke’s

   “emergency” motion for a preliminary injunction. (Doc 114.)

                                    I. INTRODUCTION

          1.     Plaintiff is Jason Van Dyke; defendant is Thomas Retzlaff.

          2.     On March 28, 2018, Van Dyke filed this $100,000,000.00 libel suit

   after Retzlaff filed a grievance against him with the State Bar of Texas.

          3.     On July 24, 2018, the Court denied Retzlaff’s motion to dismiss

   under the Texas Citizens Participation Act. (Doc. 71.) Retzlaff unsuccessfully

   appealed. The Fifth Circuit issued its mandate on December 23, 2019.

          4.     On January 22, 2020, the Court lifted the stay (Doc. 115) and issued

   a new Scheduling Order setting various deadlines in the case. (Doc. 117.)
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 2 of 10 PageID #: 2884



                   II. FACTS PERTAINING TO VAN DYKE’S “EMERGENCY” MOTION

               5.           On January 15, 2020, Van Dyke declared an “emergency” and

   sought injunctive relief. (Doc. 114.) The so-called “emergency” was so dire Van

   Dyke apparently forgot to comply with Local Rule CV-7(a) by accompanying his

   motion with “a separate proposed order.”1                                               It is impossible for Retzlaff to

   meaningfully respond to Van Dyke’s motion without seeing the text of Van Dyke’s

   proposed injunction. Van Dyke prays the Court to “enter an order granting a

   preliminary injunction in this case and prohibiting [Retzlaff] from the conduct set

   forth in paragraph twenty four of this motion.” But this reference is unhelpful.

   The entirety of the referenced paragraph is:

               24.          Although Plaintiff’s lawsuit seeks an injunction from the filing
                            of further disciplinary proceedings against Plaintiff by
                            Retzlaff, Plaintiff does not seek temporary injunctive relief for
                            that behavior at this time due to the likelihood that said
                            portion of Plaintiff’s lawsuit will become moot within the next
                            six to nine months.

   (Doc. 114, ¶ 24.)

               6.           It is possible that Van Dyke intended to refer to ¶ 23 of his motion

   instead of ¶ 24. There, Van Dyke lists seven general categories of actions he asks

   the Court to enjoin Retzlaff from performing.




               1
                   Although Van Dyke submitted a proposed order granting an “in person hearing”
   on his emergency motion, (Doc. 114-19), Van Dyke failed to submit any text for his proposed
   preliminary injunction.

   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                                         2
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 3 of 10 PageID #: 2885



               23.          Plaintiff seeks to enjoin [Retzlaff], together with his agents,
                            representatives, and all other persons associated with
                            [Retzlaff], from the following activities:

                            (a)      From having any contact, of any nature, type, or
                                     description, through any type of communications
                                     medium, with Plaintiff except that which may be
                                     expressly permitted by the orders of this Court, any other
                                     court, or the applicable rules of practice or procedure;

                            (b)      From having any contact, of any nature, type, or
                                     description, through any type of communications
                                     medium, with any member of Plaintiff’s family including,
                                     but not limited to, Plaintiff’s mother and father;

                            (c)      From having any contact concerning Plaintiff, of any
                                     nature, type, or description, through any type of
                                     communications medium, with any person or entity that
                                     is, or was previously, an employer or client of Plaintiff or
                                     an employer of any member of Plaintiff's family,
                                     including independent contractor relationships.

                            (d)      From having contact relating or pertaining to Plaintiff
                                     with any business patronized by Plaintiff, or patronized
                                     by any member of Plaintiff’s family.

                            (e)      From having any contact concerning Plaintiff with any
                                     judicial officer or similar authority in any case where
                                     Plaintiff is a party, is acting as an attorney, or was acting
                                     as an attorney, except for cases where Retzlaff himself is
                                     named as a party in the style of the case, or while
                                     providing testimony pursuant to a subpoena, discovery
                                     request, or similar legal process;

                            (f)      From filing any documents in any case where Plaintiff is a
                                     party, has represented a client, or is representing a client,
                                     except for cases where Retzlaff himself is named as a
                                     party in the style of the case, where Retzlaff obtains
                                     written permission from the judge to make such filings,
                                     or where such a filing is incidental to Retzlaff’s
                                     compliance with a subpoena, discovery request, or similar
                                     legal process.

                            (g)      From possessing, using, or distributing any protected
                                     personal information of Plaintiff including, but not
                                     limited to, any information protected by Tex. Penal Code
                                     § 32.51.


   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                     3
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 4 of 10 PageID #: 2886




                                               III. ARGUMENT & AUTHORITIES

               7.           The purpose of a preliminary injunction is to preserve the status quo

   pending a final determination of the merits. University of Tex. v. Camenisch, 451

   U.S. 390, 395 (1981). A preliminary injunction is “an extraordinary remedy that

   does not issue as a matter of right.” Cobell v. Norton, 391 F.3d 251, 258 (D.C.Cir.

   2004). As briefed below, there are at least three problems with the preliminary

   injunction Van Dyke appears to seek that prevent the Court from granting Van

   Dyke relief.

                             A. Plaintiff Has Failed to Join All Required Parties

               8.           Before the Court can grant preliminary injunctive relief, the plaintiff

   must join all required parties under FED. R. CIV. P. 19. See Klaus v. Hi-Shear

   Corp., 528 F.2d 225, 234-35 (9th Cir. 1975). According to Van Dyke’s second

   amended complaint, one of the defendants is a limited liability company named

   “Via View Files, L.L.C.,” through whose blog “BV Files” Retzlaff’s allegedly

   libelous speech is uttered. Via View Files, L.L.C., does not appear ever to have

   been served in the suit, but has a legally protected interest in its First Amendment

   right of free speech. Van Dyke cannot under any circumstances obtain injunctive

   relief curtailing Via View Files, L.L.C.’s First Amendment rights in the absence of

   Via View Files, L.L.C., from the suit. Dawavendewa v. Salt River Project Agric.

   Imprv. & Power Dist., 276 F.3d 1150, 1155 (9th Cir. 2002).




   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                   4
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 5 of 10 PageID #: 2887



                           B. Equity Will Not Restrain Even Defamatory Speech

               9.           A hallmark of free speech under both the U.S. and Texas

   Constitutions is the maxim that prior restraints are a heavily disfavored

   infringement of that right. Kinney v. Barnes, 443 S.W.3d 87, 87 (Tex. 2014).

               So great is our reticence to condone prior restraints that we refuse to
               allow even unprotected speech to be banned if restraining such speech
               would also chill a substantial amount of protected speech.

   Id. Enshrined in the Texas Constitution since 1836,2 the fundamental “liberty to

   speak, write, or publish” one’s opinions recognizes the “transcendent importance

   of such freedom to the search for truth, the maintenance of democratic institutions,

   and the happiness of individual men.” TEX. CONST. art. I, § 8 interp. commentary

   (West 2007).

               10.          The Texas Supreme Court has long held that—while abuse of the

   right to speak subjects the speaker to proper penalties—“‘pre-speech sanctions’

   are presumptively unconstitutional.”                                        Kinney, 443 S.W.3d at 87, quoting

   Davenport v. Garcia, 834 S.W.2d 4, 9 (Tex. 1992). The First Amendment of the

   U.S. Constitution is also suspicious of prior restraints, which include judicial

   orders “forbidding certain communications” that are “issued in advance of the

   time that such communications are to occur.” Alexander v. United States, 509

   U.S. 544, 550 (1993) (citation and internal quotation marks omitted). The U.S.

   Supreme Court has long recognized that “prior restraints on speech and


               2
                  See TEX. CONST. art. I, § 8. The provision as currently worded dates back only
   to 1876, but a similar provision was part of the 1836 Texas Independence Constitution.
   Davenport v. Garcia, 834 S.W.2d 4, 7-8 (Tex. 1992).

   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                               5
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 6 of 10 PageID #: 2888



   publication are the most serious and the least tolerable infringement on First

   Amendment rights.” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976); see

   also id. As such, they “bear[] a heavy presumption against [their] constitutional

   validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963).                                               This

   cornerstone of First Amendment protections has been reaffirmed time and again

   by the U.S. Supreme Court,3 the Texas Supreme Court,4 Texas courts of appeals,5

   legal treatises,6 and even popular culture.7                                               As the Texas Supreme Court

   reaffirmed in 2014:

               We have squarely held that a temporary injunction prohibiting
               allegedly defamatory speech is an unconstitutional prior restraint….

   Kinney, 443 S.W.3d at 87.

               11.          “The traditional rule of Anglo-American law is that equity has no

   jurisdiction to enjoin defamation.” Chemerinsky, 57 SYRACUSE L. REV. at 167

   (explaining that the rule dates back to eighteenth-century England and was




               3
                    See, e.g., Stuart, 427 U.S. at 561 (“[I]t is … clear that the barriers to prior
   restraint remain high unless we are to abandon what the Court has said for nearly a quarter of our
   national existence and implied throughout all of it.”); N.Y. Times Co. v. United States, 403 U.S.
   713, 714 (1971) (per curiam).
            4
                    Davenport, 834 S.W.2d at 9; Hajek v. Bill Mowbray Motors, Inc., 647 S.W.2d
   253, 255 (Tex. 1983) (per curiam).
            5
                    Tex. Mut. Ins. Co. v. Sur. Bank, N.A., 156 S.W.3d 125, 128 (Tex. App.—Fort
   Worth 2005, no pet.) (“[P]rior restraints on speech are presumptively unconstitutional.”); San
   Antonio Express-News v. Roman, 861 S.W.2d 265, 267 (Tex. App.—San Antonio 1993, orig.
   proceeding) (per curiam).
            6
                    See Chemerinsky, Injunctions in Defamation Cases, 57 SYRACUSE L. REV. 157,
   173 (2007) (“[N]ever in the 216 year history of the First Amendment has the Supreme Court
   found it necessary to uphold a prior restraint in a defamation case…”); A. Siegel, Injunctions for
   Defamation, Juries, and the Clarifying Lens of 1868, 56 BUFF. L. REV. 655, 656 (2008).
            7
                    THE BIG LEBOWSKI (PolyGram Filmed Entertainment & Working Title Films
   1998) (“For your information, the Supreme Court has roundly rejected prior restraint.”).

   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                                       6
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 7 of 10 PageID #: 2889



   adopted “with remarkable uniformity” by nineteenth- and twentieth-century

   American courts). United States federal courts also so hold.

               [T]he maxim that equity will not enjoin a libel has enjoyed nearly two
               centuries of widespread acceptance at common law.

   See Kramer v. Thompson, 947 F.2d 666, 677 (3d Cir. 1991). The Texas Supreme

   Court’s treatment of the temporary injunctions in Ex parte Tucker8 and Hajek9

   and its decision in Kinney leave no doubt that Texas law is in accord with the

   traditional rule with regard to future speech.

               12.          Thus far, Van Dyke’s only response to Retzlaff’s assertion of a First

   Amendment right to publicly speak on matters “concerning” Van Dyke is Van

   Dyke’s declaration that such a concept is “patently absurd.” (Doc. 64, ¶ 2.) This

   is so, says Van Dyke, because Van Dyke characterizes the speech as “felonious,”

   “harassing,” and “damaging” to plaintiff’s law practice. This is not enough to

   carve out a “Van Dyke Exception” to the longstanding constitutional precept that

   the First Amendment does not permit content-based prior restraints on speech.

   The Court cannot properly grant Van Dyke’s requested preliminary injunction to

   silence Retzlaff from “communicating” in any way that Van Dyke might

   subjectively regard as offensive.




               8
                            220 S.W. 75, 76 (Tex. 1920).
               9
                            647 S.W.2d 253, 255 (Tex. 1983).

   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                   7
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 8 of 10 PageID #: 2890



                   C. The Requested Injunction Sought is Insufficiently Specific

               13.          A valid order for preliminary injunction must make certain specific

   statements. The order must specifically state what is restrained. FED. R. CIV. P.

   65(d)(1)(C); Hornbeck Offshore Servs. v. Salazar, 713 F.3d 787, 792 (5th Cir.

   2013); see Schmidt v. Lessard, 414 U.S. 473, 476 (1974). When determining

   whether the order is sufficiently specific, courts look at whether the parties

   understand their obligations under the order; the degree of specificity required in

   the order depends on the nature of the subject matter. Planetary Motion, Inc. v.

   Techsplosion, Inc., 261 F.3d 1188, 1203-04 (11th Cir. 2001). An ordinary person

   reading the order should be able to determine exactly what conduct is prohibited.

   Columbia Pictures Indus. v. Fung, 710 F.3d 1020, 1047-48 (9th Cir. 2013).

               14.          Van Dyke’s proposed injunction would restrain Retzlaff from

   “having any contact” (whatever that means) though “any type of communications

   medium,” with Van Dyke as well as unnamed “members of plaintiff’s family.”

   (Doc. 114, ¶ 23(b).) Retzlaff would also be restrained from “having any contact”

   through “any type of communications medium,” who “is, or was previously, an

   employer or client of Plaintiff or an employer of any member of Plaintiff's family,

   including independent contractor relationships.”                                                (Id. at ¶ 23(c).)   Van Dyke

   continues in like manner. No individual in any of these broad categories is named,

   in Van Dyke’s motion. How Retzlaff would be able to determine what persons

   Retzlaff is judicially restrained from “communicating” with is never explained.

   Van Dyke’s requested injunction is impermissibly vague.

   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                                              8
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 9 of 10 PageID #: 2891



                                                                  IV. PRAYER

               15.          For these reasons, defendant Thomas Retzlaff prays the Court to

   deny injunctive relief to Van Dyke in all things, and for such other and further

   relief, at law or in equity, as to which he shall show himself justly entitled.

   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT




   Van Dyke v. Retzlaff
              Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                   9
Case 4:18-cv-00247-ALM Document 121 Filed 01/27/20 Page 10 of 10 PageID #: 2892



                                                 CERTIFICATE OF SERVICE

           I certify that on _____1-27____, 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

                Mr. Jason Lee Van Dyke
                Plaintiff, Pro Se
                108 Durango Drive
                Crossroads, Texas 76227
                Telephone: 469-964-5346
                FAX: 972-421-1830
                jasonleevandyke@gmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s Response in Opposition to Plaintiff’s Motion for Preliminary Injunction
                                                                                                    10
